On the Merits.
PROVOSTY, J.
For doing business in the city of New Orleans, corporations are required to obtain a certificate from the district court. The relator company alleges that it obtained such a certificate in 1917 under-the name of Southern Warehouses, and that since then it has been doing a warehouse business in that city in that name; that in 1921 the said district court inadvertently issued a certificate to the Southern Bonded Warehouse Company, authorizing it to do business in the latter name; that from the similarity of this name with that of relator great confusion has’resulted in the business of the two corporations by freight' being misdirected and in other ways; and also that an ' unfair competition has been brought about; that the relator filed an injunction suit to restrain the said Southern Bonded Warehouse Company from, conducting its business in its said name, and the court, division B of ■the civil district court, ordered the said company to show cause on March 11, 1921, why an injunction should not issue; that on that day the judge of said court, Hon. Fred. D. .King, informed relator that the said company had asked for a stay of proceedings in said suit through its counsel, Andrew B. Booth, on the ground that the said counsel was assistant secretary of the constitutional convention now sitting, and as such was an officer of said convention, and within the terms of a resolution of said convention in words as follows:
“That if a member or officer of the convention be employed as attorney in any cause pending in the courts of this state he shall be entitled to a stay of all proceedings in and continJ uance of said cause until ten days after the final adjournment of this convention”
—-and that he, the said judge, had granted the said stay, and had continued the said suit until ten days after the final adjournment of the said convention; that relator protested against the granting of said stay, contending that the said convention was without authority to legislate concerning the conduct of business in the courts, and at all events that an assistant secretary was not an officer of said convention within the meaning of said resolution; and that, said protest proving vain, relator filed a rule in the court of said judge on the said company, to show cause why said stay of proceedings should not be rescinded, and that the said judge has refused to grant the relator a hearing on said rule for the same reason that the attorney of said company is an officer of said convention.
Wherefore the relator prays that a mandamus issue to the said judge to rescind the said stay order, and proceed to take up and *367dispose of the relator’s prayer for an injunction.
A copy of the journal of the convention filed' in the record shows that the said attorney is an officer of the convention.
In the case of Max S. Kuhn et al. v. Mrs. Mary A. Breard and Husband, 88 South. 552,1 in which decisions were this day handed down, this court has found itself compelled to hold that this resolution has not the force of law.
Viewed as a request from a deliberative body of the representatives of the whole people of the state, so large, so dignified and important, charged with the very highest functions the assembled representatives of a people could be charged with, the said resolution is entitled, no doubt, to very great respect and deference on the part of the courts, all the more so from the fact that the said resolution is strictly in line with the statutory law of the state with reference to members of the Legislature (C. P. art. 400); and, moreover, the courts are bound to assume that this resolution would not have been adopted if its authors had not deemed that for the proper discharge of the so-important fuñe-, tions of the convention the members and officers of that body should not be called away from their attendance by duties incident merely to the business of private persons in law suits, but the question of the authority of a constitutional convention, regularly convoked by the Legislature 'to frame a constitution, and not revolutionarily convoked, to legislate, is not a new one in our constitutional law; it is elaborately considered in the very masterly work of Jameson ori Constitutional Conventions; and the conclusion there reached, from both general principles and precedents, is that the authority does not exist. “The result is that á convention cannot assume legislative powers.” Fourth Ed. p. 42C, § 423.
In a case in which, as in the present, therefore, the interests of the party complaining would seriously suffer if the effect of law were given to the said resolution, this court feels compelled to put aside considerations of mere comity and expediency, and let the law have its course.
The alternative writ of mandamus herein is therefore now made peremptory.
DAWKINS, J., recused.

. Ante, p. .59.